DETAILED ACTION
Election/Restrictions
The examiner has removed the restriction requirement between groups I and II.
Applicant’s election without traverse of group I, claims 21-38 in the reply filed on 1/9/21 is acknowledged.
Claims 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10435576. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would read on the claims of US Patent 10435576.
Claims 21-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of copending Application No. 16526655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because the present claims would read on the claims of copending application 16526655.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Publication 20170283596.
a.	As to claims 21-31, Saito et al discloses a water soluble polymer support composition for use within 3D printing.  The water soluble base material composition is comprised of polyvinyl alcohols with low molecular weight saccharides such as trehalose (paragraph 33).  Trehalose has a melt temperature of 203 degrees Celsius.  Examples of the polyvinyl alcohol can be BVOH (paragraph 36).  The composition is considered to be substantially dry as the composition does not contain volatiles.  The composition is formed as a powder.  The composition can further comprise additive material such as esters, glycerol fatty esters which are considered plasticiziers.  Saito disclose modifying the water soluble polymer composition have amorphous and crystalline material (paragraph 40). However this reference is silent to the specific composition.  
	It would have been obvious to one of ordinary skill in the art to have modified Saito and formed a water soluble polymer composition comprising a semi-crystalline water soluble polymer with a sugar such as trehalose.   Therefore it would have been obvious to one of ordinary skill in the art to have formed used a semi-crystalline polymer as it would allow for a better temperature processing for the additive manufacturing (paragraph 40).  It would have been obvious absent unexpected results to form this composition as Saito discloses the use of the same materials and it would have been obvious to choose the materials disclosed with Saito.
	 Since Saito discloses a composition that can have the same materials of the present invention the composition will have a stable build chamber temperature of at least about 210 degrees Celsius as they are both compositions used for 3D printing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785